Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 10, 15, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10 and 11 of U.S. Patent No. 10325873 in view of Farooq et al. (US Pat. 8563403).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the US Patent teach every features of claims 1, 2, 4 and 15 of the instant application except the limitations “a redistribution layer is formed on the second chip” of claim 1 and “a redistribution layer is formed on and electrically connected to the second contact conductor” of claim 15; claims 8, 10-11 of the US Patent teach every features of claims 10 of the instant application except the limitations “a redistribution layer is formed on the second chip”; claims 8, 10-11 of the US Patent teach every features of claims 23 of the instant application except the limitations “a redistribution layer is formed on and electrically connected to the second contact conductor”.
However, Farooq et al. discloses in Fig. 15-16, column 8, lines 2-14 that “a redistribution layer [514] is formed on and electrically connected to the second contact conductor [506]”
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Farooq et al. into the method of the US Patent to include a redistribution layer is formed on and electrically connected to the second contact conductor. The ordinary artisan would have been motivated to modify the US Patent in the above manner for the purpose of providing external electrical contact for the 3D integrated wafer [column 8, lines 2-14 of Farooq et al.].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 15, claims 1 and 15 recite the limitation “5≤ B/A” which include a range up to infinity. However, the specification does not provide any description of an embodiment in which B/A is infinity. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having the claimed range of 5≤ B/A. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1, claim 15 and all claims depending therefrom were not in possession of Applicant at the time of filing.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, claims 1 and 15 recite the limitation “a first contact conductor located in the first substrate and exposed on the second surface of the first substrate.” It is unclear how first contact conductor can be exposed on the second surface of the first substrate when the first contact conductor 112 is not formed on the second surface of the first substrate and in the final device of Fig. 2 or Fig. 3, the first contact conductor 112 is not exposed but completely covered by the dielectric layer 116 and the pad 210. 
For the purpose of this Action, the above limitation of claim 1 and claim 15 will be interpreted as -- a first contact conductor located in the first substrate and extended to the second surface of the first substrate--. 

Regarding claim 5, claim 5 recites “The chip-stack structure of claim 1, wherein the second contact conductor does not physically directly in contact with the second pad.” There is insufficient antecedent basis for the limitation “the second contact conductor” in the claim.
For the purpose of this Action, the above limitation of claim 5 will be interpreted as -- The chip-stack structure of claim 4, wherein the second contact conductor does not physically directly in contact with the second pad --. 

Regarding claim 7 and claim 20, claim 7 and claim 20 recite the limitation “wherein the second contact conductor is exposed on the second dielectric layer.” There is insufficient antecedent basis for the limitation “the second contact conductor” in the claim. In addition, it is unclear how second contact conductor can be exposed on the second dielectric layer when the second contact conductor 212 is not formed on the second dielectric layer and in the final device of Fig. 2 or Fig. 3, second contact conductor 212 is not exposed but covered by the redistribution layer 218.
 For the purpose of this Action, the above limitation of claim 7 and claim 20 will be interpreted as -- wherein a second contact conductor is located in the second substrate and extended to the second dielectric layer --. 

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12, 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu et al. (US Pub. 20160049384).
Regarding claim 1, Lu et al. discloses in Fig. 19 a chip-stack structure, comprising: 
a first chip comprising: 
a first substrate [208] having a first surface and a second surface opposite to the first surface; 
a first interconnect structure [see annotated Fig. 19] located on the first surface of the first substrate [208]; and 
a first contact conductor [conductor formed in 208] located in the first substrate [208] and extended to the second surface of the first substrate [208]
a second chip located on the first chip and comprising: 
a second substrate [202]; 
a second interconnect structure [see annotated Fig. 19] located on the second substrate; and 
a second pad [232a] located on the second interconnect structure; 
a first dielectric layer [206] located on the second surface of the first substrate [208]; and 
a redistribution layer [50] is formed on the second chip, 
wherein the first contact conductor [conductor formed in 208] is directly physically in contact with the second pad [232a], the first contact conductor has a width A, the second pad has a width B, and 5< B/A.

    PNG
    media_image1.png
    652
    1020
    media_image1.png
    Greyscale


Regarding claims 2, 3, 4, 6, 7, 12, 14, Lu et al. further discloses in Fig. 19 
a first pad [236a] located on the first interconnect structure;
wherein the first contact conductor does not directly physically in contact with the first pad [236a];
a second contact conductor [70 and 42] located in the second substrate [202] and electrically connected with the redistribution layer [50];
a second dielectric layer [40 or 46 or 48] located between the redistribution layer [50] and the second chip;
wherein a second contact conductor [70 and 42] is located in the second substrate and extended to the second dielectric layer [40];
wherein the first contact conductor does not cover the second surface of the first substrate [208];
wherein a portion of the first dielectric layer [206] is directly physically in contact with the second pad [232a].


    PNG
    media_image1.png
    652
    1020
    media_image1.png
    Greyscale

Regarding claims 8-10, Lu et al. further discloses in Fig. 19 
a carrier plate located below the first chip, and the carrier plate comprises a plurality of dies;
wherein a thickness of the plurality of dies of the carrier plate is greater than a thickness of the first chip;
a carrier plate which is a carrier chip, and the first pad of the first chip is connected to a pad of the carrier chip.

    PNG
    media_image2.png
    646
    968
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US Pat. 8563403) in view of Ramiah et al. (US Pat. 7803714).
Regarding claim 1, Farooq et al. discloses in Fig. 15 a chip-stack structure, comprising: 
a first chip comprising: 
a first substrate [104] having a first surface and a second surface opposite to the first surface; 
a first interconnect structure [see annotated Fig. 15] located on the first surface of the first substrate [104]; and 
a first contact conductor [306] located in the first substrate [104] and extended to the second surface of the first substrate [104]; 
a second chip located on the first chip and comprising: 
a second substrate [404]; 
a second interconnect structure [see annotated Fig. 15] located on the second substrate [404]; and 
a second pad [314] located on the second interconnect structure; 
a first dielectric layer [passivation layer 304 (e.g., an oxide)] located on the second surface of the first substrate [104]; and 
a redistribution layer [514] is formed on the second chip, wherein the first contact conductor [306] is directly physically in contact with the second pad [314], the first contact conductor [306] has a width A, the second pad [314] has a width B, 1< B/A

    PNG
    media_image3.png
    587
    1075
    media_image3.png
    Greyscale

Farooq et al. fails to disclose 5< B/A. However, Farooq et al. suggests in Fig. 15 that 1< B/A and width of contact conductors can varied. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
For further support Ramiah et al. is cited.
Ramiah et al. discloses in Fig. 6, column 4, lines 33-37, 47-51 a contact conductor [30’] is directly physically in contact with a pad [15], the contact conductor [30’] has a width A, the pad [15] has a width B, 5< B/A. Ramiah et al. also discloses width of contact conductors can varied.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ramiah et al. into the method of Farooq et al. to include 5< B/A. The ordinary artisan would have been motivated to modify Farooq et al. in the above manner for the purpose of providing suitable width of the first contact conductor for its intended purpose. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 2-7, 12-14, 16-17, 19-20, 24-26, Farooq et al. discloses in Fig. 15  
a first pad [see annotated Fig. 15] located on the first interconnect structure;
wherein the first contact conductor [306] does not directly physically in contact with the first pad;
a second contact conductor [506] located in the second substrate [404] and electrically connected with the redistribution layer [514];
wherein the second contact conductor [506] does not physically directly in contact with the second pad [314];
a second dielectric layer [504] located between the redistribution layer [514] and the second chip;
wherein a second contact conductor [506] located in the second substrate [404] and extended to the second dielectric layer [504];
wherein the first contact conductor [306] does not cover the second surface of the first substrate [104];
wherein a top surface of the first dielectric layer [304] is coplanar with a top surface of the first contact conductor [306][Fig. 7, Fig. 15].
wherein a portion of the first dielectric layer [304] is directly physically in contact with the second pad [314].


    PNG
    media_image4.png
    589
    1085
    media_image4.png
    Greyscale

Regarding claims 8-10, 21-23, Farooq et al. discloses in Fig. 15  
a carrier plate located below the first chip, and the carrier plate comprises a plurality of dies;
wherein a thickness of the plurality of dies of the carrier plate is greater than a thickness of the first chip;
a carrier plate which is a carrier chip, and the first pad of the first chip is connected to a pad of the carrier chip.

    PNG
    media_image5.png
    498
    945
    media_image5.png
    Greyscale


Regarding claims 11 and 18, Farooq et al. discloses in Fig. 15, column 3, lines 52-64, column 6, lines 8-39 wherein the first contact conductor [306] is a through-silicon via [TSV].

Regarding claim 15, Farooq et al. discloses in Fig. 15 a chip-stack structure, comprising: 
a first chip comprising: 
a first substrate [104] having a first surface and a second surface opposite to the first surface; 
a first interconnect structure [see annotated Fig. 15] located on the first surface of the first substrate [104];
a first pad [see annotated Fig. 15] located on the first interconnect structure;

a first contact conductor [306] located in the first substrate [104] and extended to the second surface of the first substrate [104]; 
a second chip located on the first chip and comprising: 
a second substrate [404]; 
a second interconnect structure [see annotated Fig. 15] located on the second substrate [404]; and 
a second pad [314] located on the second interconnect structure;
a second contact conductor [506] located in the second substrate [404];
a first dielectric layer [passivation layer 304 (e.g., an oxide)] located between the first chip and the second chip; and 
a redistribution layer [514] is formed on and electrical connected to the second contact conductor [506], 
wherein the first contact conductor [306] is directly physically in contact with the second pad [314], the first contact conductor [306] has a width A, the second pad [314] has a width B, and 1< B/A

    PNG
    media_image3.png
    587
    1075
    media_image3.png
    Greyscale

Farooq et al. fails to disclose 5 ≤ B/A. However, Farooq et al. suggests in Fig. 15 that 1< B/A and width of contact conductors can varied. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
For further support Ramiah et al. is cited.
Ramiah et al. discloses in Fig. 6, column 4, lines 33-37, 47-51 a contact conductor [30’] is directly physically in contact with a pad [15], the contact conductor [30’] has a width A, the pad [15] has a width B, 5<B/A. Ramiah et al. also discloses width of contact conductors can varied.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ramiah et al. into the method of Farooq et al. to include 5<B/A. The ordinary artisan would have been motivated to modify Farooq et al. in the above manner for the purpose of providing suitable width of the first contact conductor for its intended purpose. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

    PNG
    media_image6.png
    589
    1085
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822